Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. The applicant argues that claim 17, as well as claim 18, are patentable over Kumar because Kumar does not teach “sending, in a batch transmission, at least a threshold amount of measurement data in response to the threshold amount of measurement data, sufficient for a server to determine a location of a measurement device within a target threshold level of accuracy, being stored at the measurement device.”  Additionally, since 22 and 23 recite similar subject matter to 17 and 18, those claims are similarly allowable. The applicant argues that the “AA”, presumably the Advisory Action, makes a conclusion that does not follow from the premise because “not teaching not-X does not teach X.”  
The applicant fails to show how the claim language distinguishes over the prior art as set forth in the Final Office Action, specifically set forth at paragraph 4, 10 and 12, and incorporated herein. The allegation that Kumar does not transmit measurements in a batch is unfounded and contrary to the teachings of Kumar, particularly in light of the fact that the measurements are stored until a response time [0044]-[0045]. As noted in the Office Action, “a threshold amount” is simply the amount of measurement data that is collected on the basis of the location message from the server indicative of which stations, in a ranked order, providing a desired GDOP or a desired accuracy. As noted, sufficient for a server to determine a location of a measurement device within a target threshold level of accuracy is implicit since the server provided the mobile device with the ranked list of the number of base stations to received from where the list is based on the server’s knowledge of the GDOP as well as the provision of the desired accuracy. The applicant fails to show how the claims distinguish over such teachings. Moreover, as amended by the applicant, the step of sending encompasses at least the threshold amount and thus includes the threshold amount as well as additional measurements. Thus, as evident in Kumar et al from FIG. 5 and its description, “the mobile device 12 sends the measurement results to the location server 32 in a provide location information message 98. The location server 32 can use the measurement results to determine the location of the mobile device 12, e.g., by applying trilateration techniques to the location information provided in the message 98.” Thus, the information provided from the mobile device is sufficient to determine location as well as determined according to a desired accuracy, as implied by the message requesting such as well as the provision of the ranked lists determined to provide a desired GDOP. The applicant’s arguments fail to show that the claims are patentable over Kumar.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (2018310237).

Kumar et al disclose a system and method for determining a location of a measurement device 12 ([0015] and FIG. 1) comprising a server 32, exemplified in FIG. 3 and including a transceiver 66 and a processor 60, wherein the components of a system 10 can communicate with one another directly or indirectly [0016].  Additionally, there are a set of signal sources which can be used for positioning, including communication nodes 14-16, and 20-23 of different technologies [0018]. The measurement device 12, exemplified in FIGs. 2 and 7 includes an antenna 50, a transceiver 148, processor 140 and memory 142 wherein the antenna 50 may comprise multiple physical devices, e.g., with different devices for sending/receiving signals of different frequencies (e.g., in different frequency bands) [0024]. For example, separate physical devices could be used for sending/receiving (transceiver) signals in a licensed frequency band and receiving (receiver) signals in an unlicensed frequency band.   The location server may send assistance data, an example of a measurement command, that the UE may use to acquire PRS signals from the nodes. The assistance data may include a search window for each of the PRS signals [0015]. Each search window is a period of time during which the location server 32 expects a PRS signal emitted by one of the base stations 20-23 to reach the mobile device 12. Each search window is thus a period of time during which the mobile device 12 should listen for, to try to acquire, the respective PRS signal [0028], [0034]. The location server 32 may send a request location information message 94, an example of a measurement command, at any time to the mobile device 12. The request location information message 94 may include an indication of the type of location information that is desired (e.g., RSTD measurements), a desired accuracy of a location estimate, and a response time at which the mobile device 12 should send the location information to the location server 32 [0043].  In response to the request location information message 94, the mobile device 12 performs measurements to obtain information to be used to determine the location of the mobile device. In this example, the mobile device 12 performs, at stage 96, RSTD measurements for the base stations indicated by the assistance data. For example, the processor 40 tunes the transceiver 48 to particular channels, corresponding to the indicated base stations, at respective times, indicated by the expected RSTD values, in order to receive PRS signals. The processor 40 may cause the memory 42 to store the measurement results until a scheduled response time at which the mobile device 12 sends the measurements results as a batch to the location server 32 [0044].  The location server 32 use the measurement results to determine the location of the mobile device 12, e.g., by applying trilateration techniques to the location information provided in the message 98 [0045]. As the claims have been amended and broadened to send at least the threshold amount of the measurement data, any response time associated with the mobile device sending measurements to the server encompasses such as long as there are a sufficient number of location measurements to allow for the position to be determined. There is nothing to suggest that Kumar transmits the measurement data prior to having a sufficient number of measurements to allow the server to determine position at the desired accuracy, particularly since Kumar et al state at [0045] “the mobile device 12 sends the measurement results to the location server 32 in a provide location information message 98. The location server 32 can use the measurement results to determine the location of the mobile device 12.” Kumar et al further disclose at [0056], “(t)he mobile device may use less than the entire search window to acquire and measure a particular PRS signal as the processor 140 (or the processor 40) is preferably configured to terminate listening for the PRS signal before the expiration of the respective search window if the PRS signal has been acquired.” Clearly, this suggests to the artisan that the measurement data is available prior to a scheduled response time.  Kumar et al include information as to a “response time” or “scheduled response time” at which the mobile device sends the location information to the server.  However, while the specification describes “(if the response time is a moment in time, or when the response time passes if the response time is a duration),” the response time is not limited thereto in light of its teachings for numerous variations of the subject matter [0060]+ and is encompassed by a response time at which, for example, one or more sets of measurements have been acquired, i.e. the searches have been terminated since the PRS signals have been acquired, and stored at the mobile device. In other words, the response time is encompassed by a time at which the measurement data is completed and ready for transmission to the server, so as to more rapidly complete the location information request. The stored measurement data associated with the ranked list of transmission sources meets the scope of a “threshold amount of measurement data” and moreover, since a ranked list implicitly is associated with a desired GDOP/accuracy, the measurement data is sufficient to determine a location within a target level of accuracy. 
 
Claims 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over of Kumar et al in view of Lee et al (20170150315).
Kumar et al teach the subject matter substantially as claimed as set forth above but do not specify the determination of an absolute position on the basis of relative position between two devices and the known location of one of the devices.  
Lee et al disclose performing a location determination a second device on the basis of a determined position of a first device and relative information between the first device and the second device, see [0006], [0007], [0048], [0049].
It would have been obvious to one having ordinary skill in the art to combine the teachings of Kumar et al with the teachings of Lee et al by determining the position of a second mobile device that is outside of the range of the position sources since use of a known technique to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krasner (6,104,338) discloses a method apparatus for remotely operating on measurement data in a positioning receiver. FIG. 2 represents the system and FIG. 1B represents the flow of steps for providing measurement data to a server for the calculation of position of the device making the measurements.  As seen in FIG. 1B, a plurality of location measurements are made 31 and stored 33 at a mobile device and upon occurrence of a predetermined type of event 35, the stored measurement data is transmitted 37 as a batch to a server. According to Krasner, a predetermined type of event may comprise a certain number of stored pseudoranges has been reached, a sensor or alarm which detects an alarm condition or some other condition, memory limit has been reached for storing pseudoranges, a predetermined period of time has lapsed since the last transmission of pseudoranges, and user pressing a button on the mobile GPS receiver (5:54+). As evidenced therefrom, it is well known that triggering of a report of stored location measurements can take on any of a variety of conventional aspects including a sufficient number of pseudorange measurements in order to determine location. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646